IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GRACE ROBERTS,                            : No. 98 EAL 2019
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
CITY OF PHILADELPHIA TAX REVENUE          :
BUREAU,                                   :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.